774 N.W.2d 685 (2009)
Michelle A. BALDWIN, Plaintiff-Appellant,
v.
AMERICAN AXLE & MANUFACTURING HOLDINGS and Zurich-American Insurance Company, Defendants-Appellees.
Docket No. 139416. COA No. 291117.
Supreme Court of Michigan.
November 19, 2009.

Order
On order of the Court, the application for leave to appeal the June 25, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
HATHAWAY, J., not participating due to a familial relationship with counsel of record.